  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
   v.                                  )            2:13cr140-MHT
                                       )                 (WO)
JACK JONES                             )


                      OPINION AND ORDER

    It is ORDERED that defendant Jack Jones’s motion to

reduce restitution payments (doc. no. 115) is denied.

                                  ***

    Based on the government’s response (doc. no. 120),

which    defendant   Jones       has       not   rebutted,      Jones   has

valuable assets such as classic cars that he could use

to pay down his restitution debt of over $ 90,000, but

he refuses to allow the liquidation of his assets if

the money will go to his victims.                 Indeed, he asked the

government    to   remove    a    lien      so    he   could    sell    some

property, then changed his mind when told that some of

the proceeds would go towards restitution.                     Given these
circumstances, the court will not reduce his payments.

    DONE, this the 20th day of November, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
